Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Claims 1-12 are currently pending in this application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GULDENFELS (6,766,899).

Regarding Claim 1, GULDENFELS teaches A toothed-belt drive comprising; a toothed belt (13), at least one driving element (25) attached to the toothed belt (13), a 

Regarding Claim 9, GULDENFELS teaches wherein at least two driving elements (25) are provided that are connected to each other via a connecting plate (19).


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LIEBL (4,705,469).

Regarding Claim 1, LIEBL teaches A toothed-belt drive (Fig. 8) comprising; a toothed belt (1”), at least one driving element (36) attached to the toothed belt (1”), a toothed disk (29’) with a plurality of tooth recesses (35) for driving teeth (23) of the toothed belt (1”) and a plurality of driving element recesses (36) for driving the at least one driving element (22), wherein the driving element (22) forms a connecting element (connecting portion of 23 to 23) that can be connected to an element (22) to be driven.

Regarding Claim 2, LIEBL teaches wherein the driving element (22) is connected to the toothed belt (1”) via a clamping connection (Col. 5 lines 18-34).

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIEBL (4,705,469) in view of TAKANO (4,734,087).

Regarding Claim 4, LIEBL does not teach wherein the top part and the lower part are screwed together in the attached state.
TAKANO teaches wherein the top part and the lower part are screwed together in the attached state (Col. 1 lines 10-26).
.


Allowable Subject Matter
Claims 5-8, 10-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the driving element has a length L extending parallel to a width B of the toothed belt in the-an attached state, which exceeds the width B of the toothed belt, wherein the lower part and the top part are connected to each other via connecting means extending laterally next to the toothed belt (20) with the other elements in Claim 5.
The prior art does not teach or suggest wherein the driving element has, as a connecting element a cylindrical projecting portion configured as an axle stub with the other elements in Claim 6.
The prior art does not teach or suggest wherein the connecting plate is pivotably mounted on a first driving element and has a curved elongated hole into which a force transmitting portion of the second driving element extends with the other elements in Claim 9.





Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that GULDENFELS does not teach a driving element (Remarks pg. 2 para. 8).  The element (25) drives the belt links it is connected to in the direction the driving sprocket is driving the element. Thus element 25 can be considered a driving element.
Applicant argues that GULDENFELS does not teach pivotability or rotatability between the connecting element and the element to be driven is necessary in order to be able to guide the element to be driven along the circumference of the toothed disk if the latter diverts the driving element (Remarks pg. 3 para. 6).  Applicant has not claimed this feature.
Applicant argues that LIEBL does not teach at least one driving element (Remarks pg. 4 para. 6). The driving element (22) drive the rest of the belt and can participated in force transmission unless the recesses (36) are made slightly larger (Col. 6, lines 50-60).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654